Citation Nr: 0814437	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for migraine headaches on a schedular basis.  

2.  Entitlement to an initial compensable disability rating 
for migraine headaches on an extraschedular basis.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected low back strain, with cyst, 
L5-S1 facet (low back disability) prior to December 21, 2005, 
and in excess of 40 percent since December 21, 2005.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from January 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions.  
A May 1999 rating decision, granted service connection for 
low back strain, with cyst, L5-S1 facet and assigned a 20 
percent evaluation.  That decision also denied service 
connection for headaches.  

In June 2000, the veteran appeared at the RO for a 
videoconference hearing before a Veterans Law Judge.  The 
Board remanded the case in October 2000 for additional 
development and adjudicative action.  In an October 2002 
rating decision, the RO granted service connection for 
migraine headaches and assigned a noncompensable evaluation.  
The Board remanded the case in September 2003 for additional 
development and adjudicative action.  In August 2004, he had 
a personal hearing before the undersigned.  The Board 
remanded the case again in March 2005 for additional 
development and adjudicative action. 

In a February 2006 rating decision, the RO awarded a 40 
percent evaluation for low back strain, with cyst, L5-S1 
facet, effective December 21, 2005.  

The Board remanded the claims to the RO in July 2006 for 
further development and consideration. 

The Board has recharacterized the issue regarding the rating 
of the migraine headaches to conform with the evidence of 
record. 

The issues of entitlement to an initial compensable 
disability rating for migraine headaches on an extraschedular 
basis and of entitlement to an increased rating for service-
connected low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  From August 14, 2006, the veteran's migraines are 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  
Prior to that date, there was no evidence of characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

2.  From August 14, 2007, the veteran's migraine headaches 
are manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 30 percent for 
migraine headaches have been met from August 14, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for a schedular evaluation of 50 percent for 
migraine headaches have been met from August 14, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the appellant received inadequate preadjudicatory 
notice in connection with the increased rating claim decided 
herein, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In an April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected migraine headaches, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The October 2002 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
migraine headaches under the applicable diagnostic code.  The 
March 2004 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected migraine headaches, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.  

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of 
reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

A VA examination was conducted in June 2002.  The veteran 
stated that he had daily headaches which were frontal and 
radiated to the sides of his head.  Sometimes, dizziness, 
nausea, blurred vision, and weakness were associated with the 
headaches.  The headaches usually lasted between four and 
five hours, and were usually incapacitating.  The diagnosis 
was moderate to severe chronic migraine headaches.  

A VA examination was conducted in August 2006.  The veteran 
stated that he has three headaches per day, and he takes two 
days off per week because of these headaches.  He has been 
told that the frequency of his headaches may impact his job 
security.  The diagnosis was migraine headaches.  In an 
addendum dated August 14, 2007, the veteran reported that he 
has migraine headaches four to five times per day with 
photophobia, the headaches are getting progressively worse, 
and he missed about two days per week due to headaches and a 
back condition.  It was also noted that frequency on 
headaches during the past twelve months were weekly, had an 
average duration of minutes, and less than half the attacks 
were prostrating.

As noted, the veteran's testimony is competent to establish 
his symptoms.  Espiritu, 2 Vet. App. at 494.  The assignment 
of a staged rating would best reflect the veteran's actual 
situation and disability picture during the course of the 
appeal.  

From August 14, 2006, the Board finds that a 30 percent 
rating is warranted.  The August 14, 2007, addendum noted 
that frequency of headaches during the past twelve months 
were weekly, had an average duration of minutes, and less 
than half the attacks were prostrating.  Given the frequency 
and the examiner's characterization of even less than half as 
prostrating, the Board finds that the veteran suffered 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Thus, affording 
the veteran reasonable doubt, the findings more closely 
approximate the criteria for a 30 percent evaluation from 
August 14, 2006, one year before the date of that addendum.  
38 C.F.R. §§ 4.7, 4.21.  

Prior to August 14, 2006, there was no evidence of 
characteristic prostrating attacks averaging one in 2 months 
over the last several months such that a compensable rating 
would be warranted.  

As of August 14, 2007, the evidence shows that the veteran's 
headaches result in very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The veteran has stated that he has had to 
take leave due to his low back disability and migraine 
headaches, and he submitted multiple notes from his physician 
noting that he was going to be absent from work due to back 
pain, and was to be on light duty on his return to work.  As 
the veteran had daily headaches that were chronic, daily and 
continuous, the Board finds that the veteran's migraines can 
be described as very frequent and more closely approximate 
the criteria for a 50 percent evaluation as of the date of 
the addendum to the VA examination.  38 C.F.R. §§ 4.7, 4.21.  
This is the maximum schedular evaluation for migraines.  
Diagnostic Code 8100. 


ORDER

A 30 percent schedular evaluation for migraine headaches is 
granted from August 14, 2006.

A 50 percent schedular evaluation for migraine headaches is 
granted from August 14, 2007.


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical  the application of 
the regular schedular standards. 

The Board cannot assign an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Instead, 
the claim for an extra-schedular rating must be sent by the 
Board to those "officials who possess the delegated 
authority to assign such a rating in the first instance."  
Id.

The August 2007 addendum to the VA examination included the 
examiner's report that the veteran was currently on an unpaid 
leave of absence from work to "attend headaches."  This 
suggests that the service-connected headache disability 
causes marked interference with employment beyond that 
contemplated by the maximum schedular evaluation of 50 
percent.  As such, the Board is required to remand the claim 
for referral to the appropriate first line authorities for 
consideration of an  extraschedular rating. 

The regulations used to evaluate diseases and injuries of the 
spine have changed twice during the course of the appeal.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  The September 2003 remand noted the earlier 
change, but the criteria were changed again subsequent to 
that remand.  The veteran should be specifically advised of 
the new and the old rating criteria for evaluating diseases 
and disabilities of the spine and the claim should be 
evaluated under all versions.   

The Board also notes that the evidence of record is 
inadequate to determine the neurological manifestations of 
the veteran's low back disability.  

Finally, the veteran submitted additional evidence pertaining 
to his low back disability in January 2008 which will be 
considered on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim for 
entitlement to an increased rating for 
migraine headaches to the Under Secretary 
for Benefits or the Director of VA's 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability, since July 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

3.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current extent and severity of his 
service-connected low back disability.

The claims folder must be made available 
to the examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.

The examiner is requested to:

a). describe applicable loss of motion 
(flexion, extension and rotation) of the 
lumbar spine.

b).  report the presence of any muscle 
spasm and any abnormal alignment of the 
spine.

c). determine whether the veteran's 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost.

c). if neurological involvement involving 
the lumbar spine is found, the examiner 
should identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If 
incomplete, whether the degree is 
moderate, moderately severe, or severe.  
The examiner should also note any 
intervertebral disc disease, and, if so, 
its severity, and whether it causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

Complete rationale for the opinions 
expressed should be included in the 
examination report.

4.  After completion of the foregoing, 
re-adjudicate the remanded claim based on 
a consideration of all of the evidence of 
record, both prior and current rating 
criteria; including the current 
provisions of Note (1) of Diagnostic Code 
5243 which provides a separate evaluation 
for the veteran's associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence submitted since the 
last supplemental statement of the case 
issued in October 2007, and a citation 
and discussion of the applicable laws and 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


